Citation Nr: 1618524	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease and patellofemoral syndrome.   

2.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in September 2014, it was decided in part and remanded in part for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.  

The Veteran contends that his bilateral knee disability is due to injuries he sustained during basic training.  With respect to his left knee disorder, he also asserts that the disorder was permanently worsened by his right knee disorder.  

At the May 2013 hearing, the Veteran testified that he completed an infiltration course during basic training which required him to crawl with the inside of his knees.  He also testified that during his military service, his knee pain was treated with ace bandages and pain medication.  The Veteran also stated that since service he has continuously treated his knee disorders with pain medication.  

Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the September 2014 remand, the Board noted that the Veteran's right knee disorders included degenerative joint disease and patellofemoral syndrome, and that his left knee disorder included degenerative joint disease.  The Board ordered further development to determine whether any of the Veteran's knee disorders diagnosed during the pendency of this appeal were etiologically related to his in-service injuries, and whether the left knee disorder was caused or permanently worsened by a right knee disorder.  As discussed below, the Board finds the October 2014 VA medical opinion inadequate for adjudicative purposes. 

Pursuant to the September 2014 Board remand, the Veteran was afforded a VA examination in October 2014.  With respect to the right knee, the examiner diagnosed degenerative joint disease of the right knee, status post arthroscopy and partial meniscectomy, postoperative.  With respect to the left knee, the examiner diagnosed degenerative joint disease of the left knee.  The VA examiner opined that the bilateral degenerative joint disease of the knees was less likely than not related to military service because the degenerative joint disease of both knees was similar radiographically, which suggested it was caused by aging.  The examiner also opined that the left knee degenerative joint disease was not caused or aggravated by the right knee degenerative joint disease.  

The Board finds the October 2014 VA examination report inadequate because the VA examiner failed to consider the other right knee disorder diagnosed during the pendency of this appeal, specifically, patellofemoral syndrome, and whether such disorder was related to service.  Consequently, the examiner did not provide an opinion as to whether the left knee degenerative joint disease was caused or permanently worsened by his right knee patellofemoral syndrome.  Therefore, the Board finds the October 2014 VA examination report to be inadequate for adjudicative purposes and the claims must be remanded for supplemental opinions.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any more recent VA treatment records.  

2.  Then, the physician who performed the October 2014 VA examination of the Veteran should be requested to again review the record and to provide a supplemental report addressing the following matters.  

The examiner should state whether patellofemoral syndrome of the right knee has been present during the period of the claim.  If he believes that it has not, he should explain the basis for that determination.  

If he believes that it has been present during the period of the claim, the physician should state an opinion as to whether there is a 50 percent better probability that the patellofemoral syndrome of the right knee had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner is directed to specifically address the Veteran's statements that he had right knee pain in service that continued ever since.

Also, if the physician believes that patellofemoral syndrome of the right knee has been present during the period of the claim, the physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's left knee disorder was caused or permanently worsened by the patellofemoral syndrome.  The examiner is directed to specifically address the Veteran's statements that his right knee disorder has aggravated his left knee disorder.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




